DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 4/17/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 4/17/2019 was considered.
Specification
The disclosure is objected to because of the following informalities: both instances of “IOS coil springs” in paragraph [0015] should be amended to “OIS coil springs”.  
Appropriate correction is required.
Claim Objections
Claims 6-9 are objected to because of the following informalities: both instances of “IOS coil springs” in claim 6 should be amended to “OIS coil springs”. Claims 7-9 are objected to for inheriting the same informalities through their dependency from claim 6. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., U.S. Patent Application Publication Number 2006/0098968 A1 (hereafter Ito).
Regarding claim 17, Ito discloses a camera module (figure 1, element 1) comprising:
a support structure comprising an internal space (figure 1, element 11);
a movable body movably disposed inside the support structure (figure 1, element 13); and
a driving unit disposed in a space between the support structure and the movable body (figure 1, elements 16 and 17),

wherein the movable body is moved by driving force applied in one direction by the driving wire, and driving force applied in another direction by the spring (para. [0025]).
Regarding claim 19, Ito discloses that the driving unit comprises an autofocusing (AF) driving unit configured to drive the movable body in an optical axis direction (fig. 1, paras [0004], [0025]-[0026]).

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka et al., U.S. Patent Application Publication Number 2001/0022688 A1 (hereafter Kosaka).
Regarding claim 17, Kosaka discloses a camera module (figures 1-4, 7 and 15) comprising:
a support structure comprising an internal space (figure 15, element 101; or figure 7, element 31);
a movable body movably disposed inside the support structure (figure 2, element 12a and/or 12b; or figure 7, element 32); and
a driving unit disposed in a space between the support structure and the movable body (figure 2, elements 16c, 16d, 15c and 15d; or figure 7, elements 36 and 37),
wherein the driving unit comprises a driving wire formed of a shape memory alloy (figure 2, elements 16c and 16d; or figure 7, element 37), and a spring disposed to 
wherein the movable body is moved by driving force applied in one direction by the driving wire, and driving force applied in another direction by the spring (figs. 1-4 and 7).
Regarding claim 18, Kosaka discloses that the driving unit comprises an optical image stabilization (OIS) driving unit configured to drive the movable body substantially perpendicular to an optical axis direction (figure 7, paras [0050]-[0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., U.S. Patent Application Publication Number 2006/0098968 A1 (hereafter Ito).
Regarding claim 20, Ito discloses a portable electronic device wherein the camera module is usable in camera-equipped cellular phones (paras [0006], [0042]).
Ito does not explicitly disclose an image sensor configured to convert light incident through a lens disposed in the movable body to an electrical signal; and a display unit disposed on a surface of the portable electronic device to display an image based on the electrical signal. 
However, Official Notice is taken that image sensors configured to convert light incident through a lens in a camera module, and display units disposed on a surface of a camera or portable electronic device, such as a cellular phone, are old and well-known in the art for recording and displaying images. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the camera module and/or portable electronic device include an image sensor configured to convert light incident through a lens in a camera module and a display unit for the purpose of recording and displaying images. Furthermore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al., U.S. Patent Application Publication Number 2001/0022688 A1 (hereafter Kosaka).
Regarding claim 20, Kosaka discloses a portable electronic device (figure 15, camera).
Kosaka does not explicitly disclose an image sensor configured to convert light incident through a lens disposed in the movable body to an electrical signal; and a display unit disposed on a surface of the portable electronic device to display an image based on the electrical signal. 
However, Official Notice is taken that image sensors configured to convert light incident through a lens in a camera module, and display units disposed on a surface of a camera or portable electronic device, are old and well-known in the camera art for recording and displaying images. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the camera module and/or portable electronic device include an image sensor configured to convert light incident through a lens in a camera module and a display unit for the purpose of recording and displaying images. Furthermore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Wada et al., US 7688533 B2, discloses a lens drive apparatus including a support structure, movable body, and a driving unit including a shape memory alloy driving wire and a spring which is overlapped with the driving wire (figs. 1, 4);
Matsuki, US 7961414 B2, discloses a lens drive apparatus including a movable body, and a driving unit including a shape memory alloy driving wire and a spring which is overlapped with the driving wire (figs. 2-4); and
Hamaguchi et al., US 2007/0137196 A1, discloses a camera apparatus including a support structure, movable body, and a driving unit including a shape memory alloy driving wire and a spring which is overlapped with the driving wire, and wherein the camera appears to include a sensor and a display screen (figs. 1, 2A-2C, 7, 9A-10C, 15-17).
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a camera module comprising: a support structure comprising an internal space;
a first movable body movably disposed inside the support structure;
a second movable body elevatably disposed in an internal space of the first movable body; and
a driving unit disposed in at least one of a space between the support structure and the first movable body and a space between the first movable body and the second movable body, wherein the driving unit comprises a driving wire formed of a shape memory alloy, and a spring disposed to overlap the driving wire, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-16 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872